SWYGERT, Senior Circuit Judge.
LuAnn Walsh was employed as a file clerk in the Union Pacific Railroad’s engineering department. On June 10, 1977 she requested a thirty-day leave of absence. Leave was granted but she was told that she would have to be examined by a company doctor if she wished to have her leave extended. Walsh did not do this. Instead, at the end of the thirty-day leave of absence, Walsh delivered a note to the company by her personal physician, stating that she should have medical leave for an additional sixty days because of pregnancy. The company twice asked Walsh’s personal physician to provide a detailed report supporting the request for the sixty-day leave extension. Walsh’s doctor did not respond to the company’s request and did not advise Walsh that the request had been made. On August 8, 1977 Walsh was fired. The purported basis of her dismissal was Rule 43(f) of the collective bargaining agreement negotiated between the railroad and the Brotherhood of Railway, Airline and Steamship Clerks (“BRAC”), Walsh’s authorized representative. Rule 43(f) states that: “Failure to report for duty at the expiration of leave of absence shall terminate an employee’s service and seniority, unless a reasonable excuse for such failure is furnished not later than ten days after expiration of leave of absence.”
On August 23, 1977 BRAC requested a post-termination hearing pursuant to Rule 43(g) of the collective bargaining agreement. Rule 43(g) provides that an employee “voluntarily leaving” or absent from duty without “proper leave of absence” (except in cases of illness) will be terminated, but conditions this termination upon the holding of a formal hearing. The request for a hearing was denied on August 24, 1977 on the basis of the railroad’s belief that Rule 43(f) and not Rule 43(g) applied to Walsh’s termination. Negotiations between BRAC and the railroad ensued but to no avail. On December 21, 1982 the railroad and the union agreed to establish a special adjustment board (Public Law Board No. 3314) as permitted by the Railway Labor Act. 45 U.S.C. § 153 Second.
Public Law Board No. 3314 heard arguments from both the railroad and the union, and on May 29, 1983 rendered Award No. 4 ordering Walsh’s reinstatement but without backpay or benefits. The Board stated that:
The Board concurs with the Carrier’s view that the Claimant had the responsibility to furnish the reasons for the requested medical leave of absence; and when the Chief Engineer wrote Dr. Taylor on July 14, 1977 that the Carrier’s Medical Director wanted a detailed report of the reasons for granting an extension, the Claimant should have taken steps to see her doctor honored this request. The Claimant cannot put herself on leave or extend her leave by inference or assumption. The Claimant had to take positive measure to secure an extension of her existing leave. However, the only flaw in the record is that the Chief Engineer did not inform the Claimant that her physician was not complying with the Medical Director’s request. While the Board admits it is difficult for a patient to get a doctor to comply with a third party’s request, nevertheless, the Carrier should have put her on notice that her physician was not honoring a valid request.
The union and the railroad adopted Award No. 4 and Walsh resumed her employment on July 18,1983. Nevertheless, on November 29, 1983 she filed a complaint against both the railroad and the union in the United States District Court for the District of Nebraska seeking recovery for wrongful discharge and breach of duty of fair repre*414sentation and to have Award No. 4 set aside.
In a series of memorandum opinions and orders culminating in an appealable final order issued on September 30, 1985 the district court dismissed the wrongful discharge and fair representation claims, but set aside Award No. 4 and entered judgment in the amount of $130,253.63 against the railroad in backpay benefits. The district court held that the Board award failed to “draw its essence” from the collective bargaining agreement and was thus unenforceable. See United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597, 80 S.Ct. 1358, 1361, 4 L.Ed.2d 1424 (1960).
It is well-established that if an arbitrator’s award does not draw its essence from the collective bargaining agreement, the reviewing court must vacate or modify the award. International Brotherhood of Electrical Workers v. Sho-Me Power, 715 F.2d 1322, 1325 (8th Cir.1983). But in determining whether an arbitrator has exceeded his authority, the agreement must be broadly construed with all doubts resolved in favor of the arbitrator’s award. Lackawanna Leather Co. v. United Food & Commercial Workers Int’l Union, 706 F.2d 228, 230-31 (8th Cir.1983 (en banc). The test “is not whether the reviewing court agrees with the Board’s interpretation of the bargaining contract, but whether the remedy fashioned by the Board is rationally explainable as a logical means of furthering the aims of the contract.” Brotherhood of Railway, Airline & Steamship Clerks v. Kansas City Terminal Railway, 587 F.2d 903, 906-07 (8th Cir.1978), cert. denied, 441 U.S. 907, 99 S.Ct. 1997, 60 L.Ed.2d 376 (1979) (quoting Diamond v. Terminal Railway Alabama State Docks, 421 F.2d 228, 233 (5th Cir. 1970)).
The district court felt justified in setting aside the arbitrator’s award because “the Board’s decision does not follow logically from its findings of fact.” Specifically, the district court noted that the Board itself was not convinced that the blame for the termination lay solely with Walsh. The Board acknowledged that the railroad should have informed Walsh of her physician’s failure to respond to its inquiries. As we read the district court’s decision, having found that Walsh did not bear sole blame, the Board was required by the terms of the bargaining agreement to find that she deserved a complete vindication. The court observed that: “Under the circumstances, the Court finds that the plaintiff complied with the terms of the collective bargaining agreement.” The court further found that Walsh “was not culpable to any degree.” These rulings by the district court flatly contradict the findings of the Board. We cannot approve of the district court’s usurption of the authority vested by Congress in the Public Law Board.
In this case the Board was presented with a question requiring it to interpret, and possibly to choose between, two provisions of a collective bargaining agreement. As we read its decision the Board found that neither party had fully lived up to the spirit of the agreement. The award it issued was the Board’s obviously well-considered attempt to balance the conduct of the parties in light of the terms of the existing labor contract. Matters of contract interpretation are committed to the arbitrator. United Steelworkers of America v. American Mfg. Co., 363 U.S. 564, 567-68, 80 S.Ct. 1343, 1346, 4 L.Ed.2d 1403 (1960). Ambiguities in the opinion accompanying an award are normally not a reason for refusing to enforce an award. Steelworkers v. Enterprise Wheel, 363 U.S. at 597-98, 80 S.Ct. at 1361. “When an arbitrator is commissioned to interpret and apply the collective bargaining agreement, he is to bring his informed judgment to bear in order to reach a fair solution of a problem. This is especially true when it comes to formulating remedies. There the need is for flexibility in meeting a wide variety of situations.” Id. at 597, 80 S.Ct. at 1361. In this case the district court refused to permit the arbitrator to exercise that flexibility.
*415In Zeviar v. Local No. 2747, Airline, Aerospace & Allied Employees, 733 F.2d 556 (8th Cir.1984), this court affirmed a district court decision dismissing a petition for review of an arbitration award. In Zeviar, as in this case, the employee had been dismissed for being absent without leave. In Zeviar, as in this case, the arbitrator found that neither party was completely blameless. In Zeviar, the arbitrator ordered the employee reinstated but with only half of lost wages because “she too was at fault.” Id at 558. In Zeviar, as in this case, the employee claimed that partial exoneration required, under the terms of the collective bargaining agreement, reinstatement with full backpay. We rejected that argument stating that: “In the absence of full exoneration [the agreement] does not require an award of full back pay. Thus the Board had authority to exercise its discretion in formulating a remedy, and the award drew its essence from the collective bargaining agreement.” That this case is controlled by Zeviar could not be clearer. The district court’s attempt to distinguish the case is unpersuasive and relies on what seems to be a misreading of the Board’s findings.
The decision of the district court is REVERSED and the award of Public Law Board No. 3314 is REINSTATED.